DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Feng Shan on 5/17/2022
The application has been amended as follows: 
6. (Currently Amended) The double-tank oxidation reactor for evaluating catalytic ozonation efficiency according to claim 5, wherein the sampling hole comprises a stepped round holes, a silicone ball with a pinhole and a third flange; the silicone ball with a pinhole is placed on the stepped round hole and is pressed by the third flange.
8. (Currently Amended) The double-tank oxidation reactor for evaluating catalytic ozonation efficiency according to claim 1, wherein the ozone aeration pipe comprises an gas intake manifold and five branch pipes, the gas intake manifold is detachably inserted in the gas inlet pipe opening, the gas intake manifold and the gas inlet pipe opening are sealed by a first O-ring, and the five branch pipes are connected to each other in a shape of the Chinese character 4Application No. 16/957,471Docket No. 10001.0150 " H ", wherein one of the five branch pipes is connected to the gas intake manifold and sealed 0 to the vertical direction.
Allowable Subject Matter
Claims 1-10 are allowed.  The following is an examiner’s statement of reasons for allowance: the prior art does not disclose nor fairly suggest a sampling needles, which are removably plugged to the sampling holes; ozone aeration pipes, which are detachably inserted to the gas inlet pipe openings; and a communication pipe connected between the tank body A and the tank body B; wherein each of the tank body A and the tank body B is provided with a filler supported overflow sieve plate at an inner lower end thereof.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON J ALLEN whose telephone number is (571)270-3164. The examiner can normally be reached M-F 6 am till 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 5712721447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAMERON J ALLEN/Examiner, Art Unit 1774